Exhibit 99.1 FOR IMMEDIATE RELEASE MediaContact: Jeff Bergau jeff.bergau@arcadiabio.com +1-312-217-0419 Arcadia Biosciences Names New Chief Financial Officer Experienced Executive Further Strengthens Seasoned Management Team DAVIS, Calif. (September 8, 2016) – Arcadia Biosciences, Inc. (Nasdaq: RKDA), an agricultural technology company that creates value for farmers while benefitting the environment and enhancing human health, announced today that Matthew T. Plavan will join the company’s executive team as chief financial officer on September 12. Plavan brings nearly 30 years of financial and executive leadership experience to Arcadia in the areas of business operations, fiscal management and strategy, commercial partnering, M&A and integration activities, and public and private equity fundraising. Most recently, Plavan served in multiple executive capacities, including CFO, COO and CEO with Cesca Therapeutics, Inc. (Nasdaq: KOOL), a company engaged in research, development and commercialization of autologous cell-based therapeutics. As a key member of the Arcadia management team, Plavan will play an integral role in executing the company’s strategic plan. “Matt’s proven track record of success as an executive in biotech, healthcare and high technology companies makes him the ideal person to help us execute our strategic goals to drive growth and build shareholder value,” said Raj Ketkar, president and CEO of Arcadia. “As we continue to advance toward commercialization of our late-stage products and invest in growth opportunities, Matt’s experience will be a huge asset for Arcadia.” Prior to Cesca, Plavan served as CFO with venture and private equity-backed technology companies, including Strion Air, Inc. and Reason, Inc. He also held executive finance positions with McKesson Corporation and audit and advisory management positions with Ernst & Young. Plavan is a certified public accountant and earned a B.A. in business economics from the University of California, Santa Barbara. “Arcadia is unique in the agricultural products space, having built a robust pipeline of agronomic performance traits with the potential to dramatically improve the efficiency of farming and address growing global food demand,” said Plavan. “I am excited to join the team and help realize the value of these innovative products.” Steve Brandwein, Arcadia’s VP of finance and administration, who has been serving as interim CFO, will be retiring from the company as soon as an orderly transition is complete. “Steve has been with Arcadia since its inception and has played a critical role in its growth,” said Ketkar. “We would like to thank Steve for his contributions to the success of Arcadia over the years, and we wish him well in his retirement.” About Arcadia Biosciences, Inc.
